                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 14-73-DLB-CJS

STEPHEN MARK HORN                                                             PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


CITY OF COVINGTON, et al.                                                 DEFENDANTS

                               ** ** ** ** ** ** ** **

       This matter is before the Court upon five motions, three filed by Plaintiff Stephen

Horn and two filed by Defendant Trey Smith. Defendant Smith filed a Motion to Dismiss

and a Motion to Alter Judgment. (Doc. # 324). Plaintiff Horn has moved to strike

Defendant Smith’s Motions (Doc. # 327) and submitted a Motion for Default Judgment

(Doc. # 326) as well as a Motion for Reconsideration (Doc. # 332). These motions come

on the heels of a lengthy Memorandum Opinion and Order, in which this Court granted

summary judgment for all Defendants except Police Officer Greg Rogers and Correctional

Officer Trey Smith. (Doc. # 321). The motions having been fully briefed, see (Docs. #

324, 326, 327, 330, 331, 332, 334, and 335), and are now ripe for the Court’s review.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The facts and procedural history in this case have been recounted extensively in

the Court’s earlier opinions, see (Docs. # 99 and 321) and will be repeated only to the

extent they relate to the pending motions. On the evening of April 13, 2013, Plaintiff Horn

was forcibly arrested by Covington, Kentucky police officers while at a friend’s house. He

was subsequently taken to the Kenton County Detention Center (“KCDC”), where he

                                            1
remained for four days before being released. Following these events, Horn filed a pro

se complaint on April 11, 2014, alleging constitutional violations by the City of Covington,

Covington Police Officer Greg Rogers, and various John Does. (Doc. # 1 at 1-2). On

August 26, 2014—over four months after the one-year statute of limitations had run—

Horn, through counsel, filed a First Amended Complaint, bringing constitutional claims

and pendant state-law claims against the City of Covington, Covington Police Chief

Michael “Spike” Jones, and Covington Police Officers Greg Rogers, Jason Gray, William

Kelley, Rob Linton, David Pennington, and John Does (collectively “the Covington

Defendants”). (Doc. # 8-1 at 1). The First Amended Complaint also named the following

defendants in relation to Horn’s alleged inadequate medical treatment at the KCDC:

Kenton County, various KCDC personnel, including Lieutenant Trey Smith (collectively

“the County Defendants”), and the contracted medical provider at the KCDC, Southern

Health Partners (“SHP”). Id.

       Prior to the start of discovery, the County Defendants filed a Motion to Dismiss,

and SHP filed a Motion for Summary Judgment. (Docs. # 66 and 87). Both the County

Defendants and SHP argued that because they were not sued before the expiration of

Kentucky’s one-year statute of limitations, Plaintiff’s § 1983 and state-law claims against

them were time-barred. The Court rejected Defendants’ argument in its July 1, 2015

Memorandum Opinion and Order, finding that “it is plausible the statute of limitations was

tolled due to [Plaintiff’s] unsound mind.” (Doc. # 99 at 27). In denying SHP’s Motion for

Summary Judgment, the Court concluded that Plaintiff had put forth sufficient evidence

of his unsound mind during the relevant time period. For example, Horn submitted

medical records indicating that he had suffered traumatic brain injury in April 2013. Id.



                                             2
Horn’s medical expert opined that such an injury could prevent someone from managing

his daily affairs. Id. Horn also procured affidavits from two acquaintances who interacted

with Horn both before and after his arrest and who testified to Plaintiff’s compromised

mental state. Id.

        After the resolution of their Motion to Dismiss, the County Defendants, including

Correctional Officer Smith, answered the First Amended Complaint on July 21, 2015.

(Doc. # 107). Over two years later on August 8, 2017, Plaintiff, with leave of Court, filed

a Second Amended Complaint. (Doc. # 255). The Second Amended Complaint is

substantively identical to the First Amended Complaint, the only change being the

correction of Defendant Smith’s title from “Captain Smith” to “Lieutenant Smith.” See

(Doc. # 250 at 2-4). The Covington Defendants and SHP filed Answers to the Second

Amended Complaint.           See (Docs. # 260, 264, and 265).               The County Defendants,

including Defendant Smith, however, never answered the Second Amended Complaint.

        After the conclusion of discovery, the Covington Defendants,1 County Defendants,

and SHP all filed Motions for Summary Judgment. See (Docs. # 274, 278, 281, and 283).

Plaintiff filed a Consolidated Response to the Motions for Summary Judgment on

November 20, 2017. (Doc. # 307). The Kenton County Defendants and SHP then filed

a Motion to Strike, and for Stay of Filing of Reply Memorandum Pending Ruling. (Doc. #

309). In the Motion to Strike, Defendants argued that an affidavit submitted by Horn as

part of his Response in Opposition to the Motions for Summary Judgment was improper

and that it should be stricken. (Doc. # 309-1 at 2). Defendants further requested that the



1
        Police Officers Gray, Linton, and Pennington are represented separately from the City of Covington,
Police Chief Jones, and Officers Kelley and Rogers. Each group of Defendants filed a separate Motion for
Summary Judgment and Reply memorandum. See (Docs. # 274, 283, 312, and 316).

                                                    3
Court stay the reply deadline until its ruling on the Motion to Strike the Affidavit. Id. at

309-1 at 3. The Court never ruled on the Motion to Stay the Reply Deadline. It denied

the Motion to Strike the Plaintiff’s affidavit in its Memorandum Opinion and Order

adjudicating the summary judgment motions. See (Doc. # 321 at 17). Notwithstanding

the Court’s failure to rule on its Motion to Stay the reply deadline, SHP filed a timely reply

memorandum. (Doc. # 314). The County Defendants, however, did not.

       On August 14, 2018, this Court granted summary judgment for all of the Covington

Defendants with the exception of Officer Rogers, who the Court ruled must stand trial on

Horn’s § 1983 excessive-force claim. The Court determined that the excessive-force

claims in the First Amended Complaint against Lieutenant Kelley were barred by the

statute of limitations because they did not relate back to those in Horn’s original pro se

complaint. Notably, the Court did not analyze whether Plaintiff’s excessive-force claims

against Kelley were timely under the “unsound mind” theory, as it had previously done in

its Order denying SHP’s first Motion for Summary Judgment. See (Doc. # 99 at 29). The

Court also granted summary judgment for SHP, Kenton County, Jailer Carl, and

Correctional Officer Bishop, but denied summary judgment for Correctional Officer Smith

regarding Horn’s § 1983 deliberate-indifference claim. (Doc. # 321).

       Plaintiff and Defendant Smith have now filed various motions seeking to alter the

result reached in the Court’s summary-judgment Order. (Docs. # 324, 327, and 332). In

addition, Plaintiff has filed a Motion for Default Judgment against Defendant Smith. (Doc.

# 326). The Court discusses each motion below.




                                              4
II.    ANALYSIS

       A.     Defendant Smith’s Motion to Dismiss

       Defendant Correctional Officer Smith seeks dismissal of Plaintiff’s claims against

him in his individual capacity. See (Doc. # 324). In doing so, he presents two separate

but related arguments. First, although he is named in the First and Second Amended

Complaints, Smith claims that Plaintiff never properly sued him as an individual because

“neither the caption nor the body of the [complaints] identified that Smith [was] sued in an

individual capacity.” (Doc. # 324-1 at 2). According to Smith, it was not until his Response

to Smith’s Motion for Summary Judgment that Plaintiff “expressly articulated that he was

asserting claims against Smith in an individual capacity.”           (Doc. # 324-1 at 3).

Accordingly, Smith argues that the Court should void the portion of its summary-judgment

Order that requires Smith to stand trial in his individual capacity on Plaintiff’s deliberate-

indifference claim.

       Second, Smith contends that the court lacks personal jurisdiction over him

because he was never served with process. (Doc. # 324-1 at 12). Although Smith

answered the First Amended Complaint (Doc. # 107) and waived service of the Second

Amended Complaint (Doc. # 273), he claims he did so only in his official capacity and did

not consent to the Court’s jurisdiction over him as an individual. (Doc. # 324-1 at 12).

       The Court starts by examining Defendant’s assertion that the Complaint failed to

name him in his individual capacity. The First Amended Complaint refers to “Captain

Smith” both in the caption and in the body, but does not expressly state in which capacity

Smith is being sued. See (Doc. # 8-1). In situations where a § 1983 plaintiff “‘fails to

affirmatively plead capacity in the complaint, [courts] look to the course of proceedings to



                                              5
determine whether’ the defendants received sufficient notice that they might be held

individually liable.“ Goodwin v. Summit Cty., 703 F. App’x 379, 382 (6th Cir. 2017)

(quoting Moore v. City of Harriman, 272 F.3d 769, 771 (6th Cir. 2001) (en banc)). The

“course of proceedings” test considers a number of factors such as (1) the nature of the

plaintiff’s claims, (2) requests for compensatory or punitive damages, and (3) the nature

of any defenses raised in response to the complaint, including claims of qualified

immunity. Moore, 272 F.3d at 772 n.1. Notably—and particularly relevant to the result in

this case—“[t]he test also considers whether subsequent pleadings put the defendant on

notice of the capacity in which he or she is sued.” Id. Hence, “[a] plaintiff may sufficiently

notify a defendant of an argument by raising it in a response to summary judgment.”

Copeland v. Regent Elec., Inc., 499 F. App’x 425, 435 (6th Cir. 2012) (citing Moore, 272

F.3d at 774); accord Vencor, Inc. v. Standard Life & Accident Ins. Co., 317 F.3d 629, 641

n.11 (6th Cir. 2003).

       Here, the course of proceedings indicates that Defendant Smith had sufficient

notice that he was sued in his individual capacity. First, Count IV of the First Amended

Complaint, which alleges deliberate indifference to Horn’s serious medical needs,

appears to allege both individual and official-capacity claims, but distinguishes which

defendants it brings these claims against.        For example, when alleging the official-

capacity claim within Count IV, Horn consistently omits Captain Smith, stating that the

“Kenton County Sheriff, the Kenton County Jailer, and SHP, put in place policies and

encouraged practices at the Kenton County Detention Center that resulted in the routine

denial of medical care to detainees.” (Doc. # 8-1 ¶ 109). By contrast, Horn includes

Smith when describing his individual-capacity claim in Count IV, stating that “the Kenton



                                              6
County Defendants [which includes Captain Smith] . . . had notice of Plaintiff’s need for

medical treatment . . . yet they failed to provide him with the necessary medical attention.”

Id. ¶ 101. Horn also alleges elsewhere in the First Amended Complaint that “Plaintiff told

Kenton County Defendant Correctional Officers Bishop and Smith . . . on more than one

occasion that he needed to see a doctor or a nurse and [they] were otherwise on notice

of [Plaintiff]s’ serious medical need.” (Doc. # 8-1 ¶ 79). Thus, the “nature of the plaintiff’s

claims” suggests that Smith was sued in his personal capacity. Moore, 272 F.3d at 772

n.1.

       Second, Plaintiff in his First Amended Complaint requests “punitive damages

against all Defendants except Kenton County.” (Doc. # 8-1 at 37) (emphasis added).

Because punitive damages are available only against individuals, and not counties, see

Newport v. Fact Concerts, 453 U.S. 247, 271 (1981), the Complaint’s language leads to

the inference that Captain Smith is sued in his individual capacity. See Moore, 272 F.3d

at 773. Third, although Smith’s Answer does not raise a defense of qualified immunity to

Plaintiff’s § 1983 claim, Smith’s Answer does raise the defense of “qualified official

immunity,” see (Doc. # 107 at 2), which applies only to those sued in their individual

capacities under Kentucky state law. See Autry v. Western Ky. Univ., 219 S.W.3d 713,

719 (Ky. 2007); Bolin v. Davis, 283 S.W.3d 752, 757 (Ky. Ct. App. 2008). Finally,

Defendant Smith admits that he became aware of Horn’s intention to sue him in his

individual capacity upon reading Plaintiff’s Response to his Motion for Summary

Judgment. (Doc. # 324-1 at 3-4). Accordingly, Plaintiff’s Response was sufficient to

“rectify deficiencies in the initial pleadings.” Moore, 272 F.3d at 774.




                                              7
       Having determined that the First Amended Complaint put Defendant Smith on

notice of the individual-capacity claims against him, the Court next turns to Smith’s

argument that the Court lacked jurisdiction over him due to insufficient service of process.

“In the absence of ‘proper service of process, consent, waiver, or forfeiture, a court may

not exercise personal jurisdiction over a named defendant.’” Boulger v. Woods, 917 F.3d

471, 476 (6th Cir. 2019). Smith argues that he was never served because the Complaint

he answered did not provide notice of suit in his individual capacity. (Doc. # 324-1 at 4).

This argument rings hollow, however, in light of the Court’s finding that the Complaint did

in fact provide adequate notice of individual-capacity claims against Smith. See supra at

7. Thus, by failing to raise the service defense in his Answer, Smith waived his ability to

assert this defense later on. See Fed. R. Civ. P. 12(h); Boulger, 917 F.3d at 476; Williams

v. Simpson, No. 5:09-cv-31-R, 2010 WL 5186722, at *4 (W.D. Ky. Dec. 15, 2010).

       Defendant Smith has also forfeited his right to challenge insufficient service of

process through his extensive participation in this litigation.            “[A] defendant’s

appearances, filings, and actions in the district court may constitute ‘legal submission to

the jurisdiction of [that] court.’” Boulger, 917 F.3d at 477 (alteration in original) (quoting

Gerber v. Riordan, 649 F.3d 514, 519 (6th Cir. 2011)).           In determining whether a

defendant’s conduct serves as constructive consent to personal jurisdiction, the court

asks “whether a defendant’s conduct has given the plaintiff a reasonable expectation that

the defendant will defend the suit on the merits or whether the defendant has caused the

court to go to some effort that would be wasted if personal jurisdiction is later found

lacking.” Id. (internal quotation marks omitted). A court is more likely to find forfeiture of

a service defense, such as the one Smith now raises, as compared to a personal-



                                              8
jurisdiction defense, which “concerns the fairness of requiring a defendant to appear and

defend in a distant forum.” King v. Taylor, 694 F.3d 650, 659 (6th Cir. 2012).

       In this case, Horn’s decision to wait until after the summary-judgment stage to raise

his service-of-process defense “caused the district court to go to at least ‘some effort that

would be wasted if proper service of process is later found lacking.’” King, 694 F.3d at

660 (internal brackets omitted) (quoting Gerber, 649 F.3d at 519).          Smith therefore

forfeited his service defense. Smith argues that had the Court ruled on his motion to stay

the summary-judgment-reply deadline (Doc. # 309), he would have filed a reply

memorandum which “would have revealed the fatal procedural and factual deficiencies in

the newly asserted individual capacity claim against Smith, including, inter alia: that Smith

was never served with the First Amended Complaint.” (Doc. # 324 at 2-3). This argument

strains credulity, as Defendant Smith’s motion to stay the reply deadline does not once

mention Plaintiff’s “newly asserted” individual-capacity claim. Rather, the sole basis for

the motion was to provide additional time to reply once the court had ruled on the

admissibility of Plaintiff’s allegedly sham affidavit. See (Doc. # 309-1 at 3). Thus, Smith’s

actions have the appearance of gamesmanship, where “a litigant ask[s] the court to

proceed on the merits, and then, only if the court’s decision is unfavorable, seek[s] to []

assert jurisdictional defenses.” Boulger, 917 F.3d at 478. Smith’s Motion to Dismiss for

lack of personal jurisdiction and insufficient service of process is therefore denied.

       B.     Defendant Smith’s Motion for Relief from Entry of Summary Judgment
              and Plaintiff’s Motion to Strike

       Defendant Smith also moves for “relief from the entry of Summary Judgment (Doc.

321), pursuant to Fed. R. Civ. P. 59 and/or Fed. R. Civ. P. 60.” (Doc. # 324 at 1). In his

Motion, Smith argues that the Court was mistaken in finding a triable issue of fact

                                             9
regarding whether Smith was deliberately indifferent to Horn’s serious medical needs.

(Doc. # 324-1 at 13-24). Plaintiff has responded by filing a Motion to Strike, arguing that

there is no basis to reconsider this aspect of the Court’s prior Order and that Defendant

Smith forfeited his right to contest Horn’s individual-capacity claim by failing to file a reply

memorandum at the summary-judgment stage. (Doc. # 327).

       As an initial matter, Smith’s reliance on Federal Rules of Civil Procedure 59 and

60 is misplaced. Under Rule 59(e), a court may alter a judgment based on: (1) a clear

error of law; (2) newly discovered evidence; (3) an intervening change in controlling law;

or (4) a need to prevent manifest injustice. Clark v. United States, 764 F.3d 653, 661 (6th

Cir. 2014). However, Rule 59(e) does not apply to an interlocutory order such as the

denial of Smith’s Motion for Summary Judgment. See Cameron v. Ohio, 344 F. App'x

115, 117-18 (6th Cir. 2009); Tarter v. AP/AIM Rivercenter Suites, LLC, No. 16-78-DLB-

CJS, 2019 WL 114468, at *3 (E.D. Ky. Jan. 4, 2019). Likewise, Rule 60(b), which

provides relief from “a final judgment, order, or proceeding,” (emphasis added) does not

govern denials of motions for summary judgment. See Farley v. Country Coach Inc., 403

F. App’x 973, 977 n.2 (6th Cir. 2010); Moore v. Alstom Power Turbomachines, LLC, No.

1:12-cv-292, 2013 U.S. Dist. LEXIS 202412, at *2-3 (E.D. Tenn. May 14, 2013). As such,

Defendant Smith’s Motion is “effectively a renewed motion for summary judgment and

‘the district court [is] therefore free to reconsider or reverse its decision for any reason.’”

Cameron, 344 F. App’x at 118 (internal brackets omitted) (quoting Russell v. GTE Gov’t

Sys. Corp., 141 F. App’x 429, 436 (6th Cir. 2005)).

       Defendant Smith has filed his renewed motion for summary judgment over eleven

months after the deadline for dispositive motions has passed and without seeking leave



                                              10
of court. See (Docs. # 252 at 2 and 324). “Based on the district court's power to manage

its own docket, the court ha[s] ample discretion to strike Defendant[‘s] late renewed

motion for summary judgment.” ACLU of Ky. v. McCreary Cty, 607 F.3d 439, 451 (6th

Cir. 2010). In deciding whether to entertain an untimely renewed motion for summary

judgment, courts typically apply Federal Rule of Civil Procedure 16(b), which prohibits

modification of a scheduling order “except upon a showing of good cause and by leave

of the district court.” See Neal v. Ellis, No. 17-2331, 2018 U.S. App. LEXIS 23984, at *6-

7 (6th Cir. Aug. 23, 2018) (finding that the district court abused its discretion by

considering an untimely renewed motion for summary judgment without applying Rule

16’s “good cause” standard); Andretti v. Borla Performance Indus., 426 F.3d 824, 830

(6th Cir. 2005); Sadler v. Advanced Bionics, LLC, No. 3:11-cv-450-H, 2013 U.S. Dist.

LEXIS 36797, at *1-2 (W.D. Ky. Mar. 18, 2013); Hatchett v. Potluck Enters., Inc., No.

3:09-cv-680, 2010 WL 4822431, at *3 (M.D. Tenn. Nov. 19, 2010); In re Northwest Airlines

Corp. Antitrust Litig., No. 96-cv-74711, 2005 WL 1981304, at *1 (E.D. Mich. Aug. 8, 2005).

“‘The primary measure of Rule 16’s “good cause” standard is the moving party’s diligence

in attempting to meet the case management order’s requirements.’” Andretti, 426 F.3d

at 830 (quoting Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)). In addition,

the Court considers whether allowing a late motion for summary judgment would

prejudice the opposing party. Id.

      Here, Defendant Smith has not demonstrated “good cause” sufficient to modify the

Court’s Scheduling Order.     First and foremost, Smith has not shown diligence in

attempting to meet the dispositive-motion deadline set forth in the Scheduling Order. As

mentioned, Defendant’s Motion comes over eleven months after dispositive motions were



                                           11
due. See Kay v. United of Omaha Life Ins. Co., 709 F. App’x 320, 326-27 (6th Cir. 2017)

(finding a seven-month delay in filing a renewed motion for summary judgment to be

excessive). Furthermore, despite admitting that Plaintiff’s summary-judgment Response

put him on notice of the individual-capacity claim against him, Smith chose not to file a

reply memorandum addressing that claim and never sought an extension of time on that

basis.2 Smith’s decision to wait until after an adverse decision on the merits to file his

renewed motion for summary judgment suggests that he has not acted in good faith. See

Neal, 2018 U.S. App. LEXIS 23984, at *10-11 (finding evidence of bad faith on the part

of the movant to factor against a finding of good cause under Rule 16). Finally, allowing

another round of summary-judgment briefing would further push back the start of trial,

thus causing undue delay and prejudice to the Plaintiff. See Neal, 2018 U.S. App. LEXIS

23984, at *9; Kay, 709 F. App’x at 327. Thus, the Court declines to consider Smith’s

renewed motion for summary judgment and Plaintiff’s Motion to Strike is granted.3




2
        As discussed above in relation to Smith’s Motion to Dismiss, the Court rejects Smith’s contention
that he sought an extension of time to file a reply in order to address Plaintiff’s individual-capacity claim.
Although Smith asked for an extension of time to file a reply, see (Doc. # 309), that motion was premised
on the need to first adjudicate the admissibility of Plaintiff’s allegedly sham affidavit. See (Doc. # 309-1 at
3). Nowhere in the motion did it mention a need for additional time to respond to Plaintiff’s individual-
capacity claim. See supra at 9. Smith’s decision not to file a reply memorandum is puzzling considering
that SHP—which joined Smith’s request for extension of time—did submit a reply memorandum. See (Doc.
# 314).
3
         In granting Plaintiff’s Motion to Strike, the Court realizes Federal Rule of Civil Procedure 12(f)
permits courts to strike pleadings, as opposed to motions. See Fed. R. Civ. P. 7 (distinguishing between
“pleadings” and “motions”); Fox v. Mich. State Police Dep’t, 173 F. App’x 372, 375 (6th Cir. 2006) (observing
that “[e]xhibits attached to a dispositive motion are not ‘pleadings’ within the meaning of Fed. R. Civ. P 7(a)
and are therefore not subject to a motion to strike under Rule 12(f)”). Nevertheless, the Sixth Circuit has
expressly recognized a district court’s authority to strike a motion filed out of time based on its “power to
manage its own docket.” See McCreary, 607 F.3d at 451; see also Hatchett, 2010 WL 4822431, at *3 (M.D.
Tenn. Nov. 19, 2010) (citing McCreary for the proposition that a court may grant a party’s motion to strike
an opponent’s untimely motion for summary judgment). Thus, whether based on Rule 12(f) or the Court’s
inherent power to mange its docket, the Court strikes Defendant Smith’s renewed motion for summary
judgment.

                                                      12
       C.        Plaintiff’s Motion for Default Judgment

       Shortly after Defendant Smith filed his Motion to Alter Judgment, Horn moved for

default judgment against Defendant Smith on the basis that Smith never filed an answer

to the Second Amended Complaint. (Doc. # 326 at 3). Plaintiff cites to Federal Rule of

Civil Procedure 8(b)(6), which states that “[a]n allegation—other than one relating to the

amount of damages—is admitted if a responsive pleading is required and the allegation

is not denied.” According to Plaintiff, “Defendant Smith was required to file a responsive

pleading to Plaintiff’s Second Amended Complaint” and therefore “all allegations in the

Second Amended Complaint are thereby deemed admitted.” (Doc. # 326 at 3). Plaintiff’s

argument is clever, but ultimately unpersuasive.

       First, as Plaintiff acknowledges, Defendant Smith waived service of the Second

Amended Complaint. (Doc. # 273). As the waiver was sent to Smith on September 18,

2017, see id., he would have had sixty days—or until November 17, 2017, to file his

answer. See Fed. R. Civ. P. 4(d)(3). Rather than file an answer, however, Defendant

Smith moved for summary judgment on October 5, 2017. (Doc. # 281). Under Federal

Rule of Civil Procedure 56(b), “a party may file a motion for summary judgment at any

time until 30 days after the close of all discovery.” (emphasis added). Thus, “It is clear

that no answer need be filed before a defendant may move for summary judgment.” Invst

Fin. Grp. v. Chem-Nuclear Sys., 815 F.2d 391, 404 (6th Cir. 1987). Accordingly, as Smith

moved for summary judgment within the deadline for filing an answer, he has not “failed

to plead or otherwise defend” the action and default judgment is inappropriate. Fed. R.

Civ. P. 55(a).




                                            13
       Second, while Smith did not answer the Second Amended Complaint, it is

undisputed that he filed an answer to the substantively-identical First Amended

Complaint. (Doc. # 107). Plaintiff points to no authority supporting an entry of default in

this situation. Moreover, there are numerous examples of courts excusing a defendant’s

failure to answer an amended complaint when the defendant answered a substantially

similar earlier complaint and continued to actively litigate the case. See, e.g., Nat’l Sec.

Fire & Cas. Ins. Co. v. Townsend, No. 4:17-cv-64-DMB-JMV, 2018 WL 4481872, at *2

n.1 (N.D. Miss. Sept. 17, 2018); United States v. Bangalan, No. 13-cv-2570-H (JMA),

2014 U.S. Dist. LEXIS 192218, at *2 n.1 (N.D. Cal. Oct. 6, 2014); Wilson v. Brown, No.

04–3637 (JAP), 2007 WL 1035026, at *1 n.1 (D.N.J. Apr. 3, 2007). Despite not answering

the Second Amended Complaint, Defendant Smith has been actively engaged in this

litigation and the Court finds that Plaintiff has not suffered any prejudice as a result of

Smith’s failure to answer the Second Amended Complaint. Thus, entering a default

judgment against Smith in this circumstance would be to elevate form over substance.

Therefore, Plaintiff’s Motion for Default Judgment is denied.

       D.     Plaintiff’s Motion for Reconsideration

       Plaintiff has asked the Court to reconsider its finding that Horn’s excessive-force

claim against Defendant Police Officer William Kelley is time-barred. (Doc. # 332). Horn

brings his Motion under Federal Rule of Civil Procedure 59(e), which allows a court to

“alter or amend a judgment” upon a motion “filed no later than 28 days after the entry of

the judgment.”




                                            14
              1.     Timeliness of Plaintiff’s Motion

       As a threshold matter, the Court considers Defendant Kelley’s contention that

Plaintiff’s Motion is untimely because it was filed more than 28 days after the Court’s grant

of summary judgment. According to Kelley, “the 28-day filing period is jurisdictional in

nature, and any motion to reconsider filed outside that time frame is of no effect.” (Doc.

# 334 at 2) (citing Hardy Indus. Techs, Inc. v. BJB, LLC, No. 1:12-cv-3097, 2013 WL

3187249 (N.D. Ohio June 20, 2013)).

       Kelley’s argument is misplaced. Under Federal Rule of Civil Procedure 54(b), “any

order or other decision . . . that adjudicates fewer than all the claims . . . may be revised

at any time before the entry of judgment adjudicating all the claims.” Accordingly, the

Court’s partial grant of summary judgment (Doc. # 321) remains interlocutory, and the

time limits set forth in Rule 59(e) do not apply. Leelanau Wine Cellars Ltd. v. Black &

Red, Inc., 118 F. App’x 942, 946 (6th Cir. 2004) (holding that the district court's partial

grant of summary judgment was not an entry of judgment under Rule 54(b) and thus did

not trigger Rule 59(e)'s timing provision); see also Bonner v. Perry, 564 F.3d 424, 427

(6th Cir. 2009). Horn’s Motion for Reconsideration is therefore timely and the Court “ha[s]

authority to reconsider and modify” its August 14, 2018 Order in this matter. Leelanau

Wine Cellars Ltd., 118 F. App’x at 946.

              2.     Standard Governing Reconsideration of Interlocutory Orders

       Traditionally, “courts will find justification for reconsidering interlocutory orders

where there is (1) an intervening change of controlling law; (2) new evidence available;

or (3) a need to correct a clear error or prevent manifest injustice.” Louisville/Jefferson

County Metro Gov't v. Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir. 2009) (internal



                                             15
brackets omitted) (quoting Rodriguez, v. Tenn. Laborers Health & Welfare Fund, 89 F.

App’x 949, 959 (6th Cir. 2004)). This standard “vests significant discretion in district

courts.” Rodriguez, 89 F. App’x at 959 n.6. Moreover, although the standard under Rule

54(b) is similar to that under Rule 59(e), the Sixth Circuit has suggested that district courts

have greater flexibility to modify interlocutory orders under Rule 54(b) as opposed to final

judgments under Rules 59 and 60.4 See id. at n.7; Guy v. Lexington-Fayette Urban Cty.

Gov't, 624 F. App’x 922, 930 n.7 (6th Cir. 2015). Thus, district courts may “afford such

relief from interlocutory orders as justice requires.” Rodriguez, 89 F. App'x at 959 (internal

quotation marks and brackets omitted).

                3.       Unsound Mind

        The Court now considers the merits of Horn’s Motion for Reconsideration. In

support of his Motion, Horn points out that the Court in its denial of SHP’s Motion for

Summary Judgment on July 1, 2015 (Doc. # 99) already found a dispute of material fact

on the issue of whether the statute of limitations should be tolled due to Plaintiff’s unsound

mind. See (Doc. # 332 at 6). Plaintiff argues that in light of this prior ruling, the Court

erred in its August 14, 2018 Order, where it found Plaintiff’s claims against Defendant

Kelley to be time-barred, and did so without addressing Plaintiff’s unsound-mind

argument. Id. at 7. Defendant Kelley counters that the Court’s decision to grant summary

judgment in Kelley’s favor on statute-of-limitations grounds demonstrates that the Court

considered and rejected Plaintiff’s unsound-mind argument. (Doc. # 334 at 4). Defendant



4
        Courts in other circuits have said so expressly. See, e.g., Koerner v. CMR Constr. & Roofing, LLC,
910 F.3d 221, 227 (5th Cir. 2018) (contrasting the standard under Rule 54(b) with the standard under Rule
59(e) and noting that “in the interest of finality, Rule 59(e) sets a much higher threshold for relief once
judgment is entered”); Cobell v. Norton, 355 F. Supp. 2d 531, 539 (D.D.C. 2005) (stating that district courts
“have more flexibility in applying Rule 54(b) than in determining whether reconsideration is appropriate
under Rules 59(e) and 60(b)”) (internal quotation marks omitted).

                                                     16
also argues that the Court’s grant of summary judgment in its August 14, 2018 Order

does not necessarily contradict its July 1, 2015 Order because facts that subsequently

came to light during discovery preclude a finding that Plaintiff had an unsound mind during

the relevant time period. Id. at 7.

       The statute of limitations for § 1983 claims in Kentucky is normally one year.

Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990). However, under Ky.

Rev. Stat. § 413.170(1), the statute of limitations is tolled when a person is of “unsound

mind,” meaning that the plaintiff is unable to “understand and manage his legal affairs.”

Horn v. City of Covington, No. 14-cv-73-DLB-CJS, 2015 WL 4042154, at *14 (E.D. Ky.

July 1, 2015). Thus, if Horn is able to show that he meets the requirements of the tolling

statute, he would have one year after the “removal of the disability” to bring his § 1983

claim. Ky. Rev. Stat. § 413.170(1). Horn alleges that he suffered brain injuries stemming

from his arrest and subsequent treatment at the KCDC and that these injuries caused him

to be of unsound mind through at least August 26, 2013, one year prior to the filing of his

First Amended Complaint.

       In its 2015 Memorandum Opinion and Order, the Court determined that there was

“evidence in the record upon which a reasonable juror could find that [Horn] has suffered

from unsound mind” one year prior to the filing of the First Amended Complaint. (Doc. #

99 at 27). Specifically, the Court relied upon Defendant’s medical expert, Dr. Laura

Pedelty, who opined that Horn’s medical records indicated post-concussion syndrome,

traumatic brain injury, and memory loss. Id. (citing (Doc. # 97-6)). The Court also found

persuasive affidavits from two of Horn’s acquaintances, who testified to Horn’s decreased




                                            17
mental functioning during the relevant time period. Id. (citing (Docs. # 97-1, 97-3, and 97-

4)).

          Defendant Kelley now points to evidence that, in his view, demonstrates Horn was

able to understand and manage his legal affairs and should therefore change the outcome

of the Court’s 2015 Order. First, Kelley cites the fact that Horn was able to retain an

attorney to defend himself against the criminal charges stemming from his April 13, 2013

arrest.    (Doc. # 334 at 7).    Second, he highlights video of the state court criminal

proceedings, which in Kelley’s view shows that Horn was “able to recognize his case

when the judge calls it, walk to the defendant’s table, respond to his defense attorney or

the judge when asked questions, and ask pertinent questions when he deemed it

necessary—all without the assistance of any other person.” Id. at 8. Third, Horn declined

an offer to enter Kentucky’s diversion program in favor of going to trial, which, according

to Kelley, “implies that [Horn] understood the legal ramifications of each option.” Id.

Fourth, Kelley notes that Plaintiff’s medical expert, Dr. Pedelty, stated in her deposition

that she did not personally examine Horn and her opinion that Horn suffered from a

traumatic brain injury was based on examinations done after the relevant time period. Id.

Kelley argues that this testimony undermines Dr. Pedelty’s opinion and that it therefore

should not be relied upon in determining whether Horn was of unsound mind on August

26, 2013. Id. at 9.

          The Court is not persuaded that its 2015 Order should be altered based on the

above-referenced evidence.       As Plaintiff points out, these arguments were already

considered and rejected by the Court in its 2015 Order. (Doc. # 335 at 3). Regarding

Kelley’s ability to appear and answer questions at his criminal hearing, this Court



                                             18
previously stated “it would appear that a person could be of unsound mind for the

purposes of the tolling statute yet competent to stand trial.” (Doc. # 99 at 28) (quoting

Gray v. Lexington-Fayette Urban Cty. Gov’t, No. 5:13-045-DCR, 2013 WL 1322609, at *7

(E.D. Ky. July 1, 2013)). The Court also previously rejected SHP’s attempt to exclude Dr.

Pedelty’s medical opinion, noting that “the weight given to Dr. Pedelty’s testimony must

be determined by a jury, not the Court.” Id.

       Kelley also presents several new arguments for why Horn was of sound mind, each

of which is unavailing. First, Kelley directs the Court’s attention to Horn’s deposition,

during which he testifies that after his arrest, he was able to recall the name of a physician

who had previously treated him and was able to discover that the doctor had passed

away. (Doc. # 334 at 8). Furthermore, Horn was able to schedule an appointment with

Dr. Maureen Li, a neurologist, on August 16, 2013, over four months after his arrest. Id.

Kelley claims that “Horn apparently performed these self-care tasks independently, as his

deposition contains no indication that he required any help.” Id. While Horn’s deposition

does not confirm whether he required help, affidavits from Horn’s acquaintances

expressly state that Horn required help in multiple facets of his daily life after his arrest.

See (Docs. # 97-3 and 97-4). These affidavits therefore create an issue of fact regarding

whether Horn could understand and manage his legal affairs during the relevant time

period. See (Doc. # 99 at 27).

       Kelley next argues that Dr. Li’s notes from her examination of Horn on August 16,

2013 leads to the conclusion that “Horn’s mental status was essentially unremarkable.”

(Doc. # 334 at 9). In her notes, Dr. Li wrote the following: “[o]riented to person, time and

place. Recent memory intact. Naming and repeating normal. Speech is fluent. Normal



                                             19
fund of knowledge.” (Doc. # 316-9). What Kelley fails to mention, however, is that Dr. Li

also wrote that Horn “appears to have a post concussive syndrome” and “he also has a

déjà vu sensation.”    Id.   In addition, Dr. Li recorded a number of Horn’s reported

symptoms, including confusion, headaches, incoordination, involuntary movements,

lightheadedness, loss of consciousness, vertigo, and weakness. Id. Dr. Li recommended

the drug Namenda “due to [Horn’s] memory loss and headache.” Id. Thus, when

construed in the light most favorable to Horn, as required at the summary-judgment stage,

Dr. Li’s notes support a finding that he suffered from significant mental impairments during

the relevant period.

       Finally, Kelley asserts that results from an MRI of Horn’s brain on August 23, 2013

“showed no evidence of any brain injury” which, according to Kelley, “further substantiates

that there was no reason Horn could not understand and manage his legal affairs between

April 13, 2013 and August 26, 2013.” (Doc. # 334 at 9). In his report on Horn’s MRI, the

radiologist wrote “normal noncontrast MRI of the head. No hemorrhage, mass, or infarct

identified.”   (Doc. # 316-10).    Kelley provides no expert testimony to support the

conclusion that these MRI findings negate the opinions of Dr. Pedelty and Horn’s treating

physicians that Horn suffered from post-concussion syndrome and exhibited symptoms

of mental impairment. Thus, at best, the MRI results create a dispute of material fact

regarding whether Horn was of unsound mind on August 26, 2013.

       Put simply, although the Court granted summary judgment for Defendant Kelley

on statute-of-limitations grounds in its August 14, 2018 Order, it did so without considering

the Plaintiff’s argument that the statute of limitations was tolled due to Horn’s unsound

mind. As Plaintiff raised the unsound-mind issue in his Response to Kelley’s Motion for



                                             20
Summary Judgment, see (Doc. # 307 at 71-73), the interests of justice require a full

consideration of Plaintiff’s argument. See Rodriguez, 89 F. App’x at 959. Having done

so now, the Court concludes—as it did in its 2015 Order—that a triable issue of fact exists

as to whether Plaintiff had an unsound mind on August 26, 2013, one year prior to the

filing of the First Amended Complaint. Hence, Horn’s claims against Kelley are timely.

With that said, Horn only moves for reconsideration of the Court’s decision as it pertains

to his excessive-force claim against Kelley.                Therefore, the Court will not revisit its

decision to grant summary judgment for Kelley on Horn’s remaining claims.5

                 3.      Excessive Force

        Having determined that Horn’s excessive-force claim against Defendant Kelley is

timely, the Court now considers whether Kelley is entitled to summary judgment on that

claim. “Summary judgment is proper if the evidence, taken in the light most favorable to

the nonmoving party, shows that there are no genuine issues of material fact and that the



5
           Indeed, a review of the record confirms that Kelley is entitled to summary judgment on Horn’s
remaining claims despite the fact that they are timely. The Court previously granted Kelley’s Motion for
Summary Judgment on Horn’s malicious prosecution and state-law claims, on grounds unrelated to statute-
of-limitations, and that decision remains undisturbed by today’s Order. See (Doc. # 321 at 38 n.12, 47 n.15,
52). In addition, Plaintiff abandoned his § 1983 conspiracy claim against Kelley by failing to address Kelley’s
liability on that claim in his Response to the Covington Defendants’ Motion for Summary Judgment. Thus,
summary judgment as to that claim against Kelley is granted.
           The Court previously granted summary judgment for Defendants Rogers, Gray, and Linton on
Horn’s Second Amendment Retaliation claim, finding that “whether an individual has a Second Amendment
right to carry a firearm outside of the home remains far from settled and is certainly not clearly established
law.” Id. at 36. The Court finds this reasoning to apply with equal force to Defendant Kelley, and thus
summary judgment is granted in Kelley’s favor on Horn’s Second Amendment retaliation claim.
           The only claim remaining against Kelley is the allegation that he failed to intervene when
“Defendants Rogers, Linton, and/or Gray pulled Mr. Horn out of the car, again banging his head on the
pavement.” (Doc. # 307 at 77). “In order to make a claim for excessive force in failure to intervene, [a
plaintiff] must show that the officers both (1) ‘observed or had reason to know that excessive force would
be or was being used, and (2) had both the opportunity and the means to prevent the harm from occurring.’”
Sheffey v. City of Covington, 564 F. App’x 783, 793 (6th Cir. 2014)(internal ellipsis omitted) (quoting Turner
v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)). Horn cannot satisfy the first element of the failure-to-intervene
test, because the Court has already determined that Officers Rogers, Linton, and Gray did not use
excessive force when pulling Horn out of the police cruiser. See (Doc. # 321 at 29). Therefore, summary
judgment is granted in Kelley’s favor on Horn’s failure-to-intervene claim.

                                                      21
moving party is entitled to a judgment as a matter of law.” Schreiber v. Moe, 596 F.3d

323, 329 (6th Cir. 2010) (quoting Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 611

(6th Cir. 2009)). The Court may not “make credibility determinations” or “weigh the

evidence when determining whether an issue of fact remains for trial.” Laster v. City of

Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014). If there is a dispute over facts that might

affect the outcome of the case under governing law, the entry of summary judgment is

precluded. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      The facts surrounding Police Lieutenant Kelley’s interaction with Horn are as

follows. On the evening of April 13, 2013, Horn went to the home of a longtime friend,

Lisa Schlosser. (Doc. # 304-1 at 160-61). While Horn was inside Schlosser’s home,

Schlosser went outside and called the Covington police, reporting to the dispatcher that

Horn was in her house with a gun and that he had been drinking. (Doc. # 285-2). She

also stated to the dispatcher that Horn had threatened to shoot her. Id. Covington Police

Officer Rogers was the first to arrive at Schlosser’s house at 9:40 p.m. (Doc. # 304-5 at

240). Rogers arrived in a marked police cruiser and was wearing a police uniform, but

did not activate his police siren or lights. Id. at 116, 144 215. Rogers had a brief

conversation with Schlosser, who told him that she had been feeling suicidal and that

Horn had pointed a gun at her. Id. at 192. Schlosser also reported to Rogers that she

and Horn had been drinking. Id. at 191. While Rogers was speaking with Schlosser,

Horn walked out of the house, a handgun holstered to his waist. (Docs. # 304-1 at 169

and 304-5 at 51). Upon seeing Horn’s handgun, Officer Rogers drew his weapon, pointed

it at Horn, and directed Horn to place his hands above his head. (Doc. # 304-5 at 64,

196-97). Rogers then took cover behind a car and radioed that Horn was outside the



                                           22
house and was armed. (Doc. # 304-5 at 193). Horn remembers differently, claiming that

as soon as he walked out of the house, he received numerous commands from several

different officers. (Doc. # 304-1 at 182-83).

       Horn complied with Officer Rogers’s initial command to raise his hands, but

lowered them several times. (Doc. # 304-5 at 201). According to Officer Rogers, he had

to repeatedly “order [Horn] to put his hands back up.” Id. Other officers soon began

arriving on the scene, including Officers Gray and Linton. (Docs. # 304-4 at 99 and 304-

5 at 204). Officer Gray arrived in a marked police cruiser, but Officer Rogers testified that

he was unsure if Officer Gray activated his emergency equipment (e.g. lights and sirens).

(Doc. # 304-5 at 54). Officer Rogers did not speak to any of the other officers who arrived

on the scene. Instead, the other officers assumed positions behind a stone wall and cars

on the street and yelled commands at Horn, including “put your hands over your head,”

“get on your knees,” “come out,” “don’t move,” and “face me.” (Docs. # 304-1 at 183-84,

304-4 at 117, and 304-5 at 205, 212). The officers also ordered Horn to walk down the

steps toward the street. (Doc. # 304-5 at 206).

       Lieutenant Kelley arrived at Schlosser’s house approximately eight minutes after

Rogers had arrived and after Officers Linton and Gray. (Doc. # 304-4 at 235). Kelley

was wearing a police uniform and was driving a marked police cruiser. Id. at 82, 129.

Kelley testified that he was alerted to the incident at Schlosser’s house when he heard

over dispatch that Horn had threatened a woman with a gun. Id. at 82. Officers Rogers

and Gray testified to the contrary, that they heard the dispatcher report only an armed

individual who refused to leave a residence. (Docs. # 304-2 at 87 and 304-5 at 181, 197).




                                             23
       Kelley did not remember speaking to anyone when he arrived. (Doc. # 304-4 at

111. He positioned himself near the garage of an adjacent house and observed officers

Linton and Gray giving commands to Horn. Id. at 110-111, 113-14. Kelley testified that

Horn was being disorderly and would not comply with the officers’ commands. Id. at 94.

Kelley and Rogers both testified that Horn was pacing back and forth and cursing at the

officers. (Docs. # 304-4 at 43 and 304-5 at 62, 201). Kelley saw that Horn had a gun at

his side and stated that Horn would occasionally lower his arms. (Doc. # 304-4 at 136,

223). Kelley and Rogers admitted, however, that Horn never touched or reached for his

gun and that Horn never threatened to use his weapon. (Docs. # 304-4 at 136, 214, 223

and 204-5 at 63, 207-08). Kelley also described Horn as “intoxicated” and “basically being

in a standoff with police.” (Doc. # 304-4 at 94). Horn denied having consumed any

alcohol at Schlosser’s house, but Schlosser testified that she gave Horn one drink. (Docs.

# 304-1 at 179 and 304-6 at 107).

       Horn does not dispute that he failed to comply with the officers’ orders to walk

down the steps and get on the ground. (Doc. # 304-1 at 194). He also admits that he

cursed at the officers. Id. at 188, 239. Horn claims, however, that he thought he was

being robbed and could not confirm whether the people giving him orders were police.

Id. at 194. According to Horn, the officers’ flashlights were shining in his eyes and he

could not identify who was yelling commands at him. Id. at 184. Horn also asserts that

the officers refused his repeated requests to identify themselves using their sirens or

lights. Id. at 194.

       Rogers and Kelley confirm that Horn questioned the officers’ identities during the

confrontation. Rogers testified that Horn “was yelling things at us like he didn’t believe



                                           24
that we were the police. He was yelling that he thought we were going to rob him. He

called us gangsters and thugs.” (Doc. # 304-5 at 208). Kelley recalled Horn “saying he

didn’t believe we were the police . . . . [t]hat he thought we were gangsters.” Id. The

officers’ patrol cars were parked down the street, such that there were no police vehicles

in front of Schlosser’s house. (Docs. # 304-2 at 122, 304-4 at 116, and 304-5 at 67).

Rogers remembered that Horn yelled at the officers to drive a patrol car up so he could

see it. (Doc. # 304-5 at 208). Rogers testified that he refused to do so because it posed

too much of a danger to the other officers. Id. Rogers does not remember if he told Horn

he was a policeman when he first encountered Horn coming out of the house, id. at 202,

but claims to have “heard other officers identify themselves as police officers.” Id. at 216.

Rogers also asserts that at one point, he stood up behind the car he was crouching behind

and pointed his flashlight on himself so that Horn could see his uniform. Id. at 199.

Rogers testified that he told Horn “look at my uniform” and was “pleading with [Horn] to

believe us.” Id. at 215.

       After observing the back-and-forth between Horn and the officers for approximately

ten minutes, Kelley “bear-crawled” around the side of the house so that he was situated

behind Horn. (Doc. # 304-4 at 119). Once behind Horn, Kelley waited another few

minutes to give Horn a chance “to walk down those steps and talk to the officers.” Id. at

127-28. Officer Rogers also joined Kelley where he was stationed on the side of the

house. Id. at 126. Kelley then began walking up behind Horn, who was still facing the

street. Id. at 141-42. Horn turned partially toward Kelley when Kelley was less than ten

feet away. Kelley then yelled “get on the ground.” Id. at 143. At this point, Horn and

Kelley give significantly different accounts of what happened next. Kelley says that he



                                             25
grabbed Horn by his forearms and used his body weight to bring Horn to the ground. Id.

at 151. Kelley asserts that Horn’s head never hit the ground. Id. at 153. Horn, on the

other hand, contends that Kelley’s hit knocked him “senseless,” and he felt like he was

“picked up and slammed.” (Doc. # 304-1 at 209). Horn also claims that the back and

side of his head hit the ground. Id. at 198.

       Kelley and Rogers handcuffed Horn after he was taken to the ground. (Doc. #

304-2 at 161). Horn claims that while he was being handcuffed, one of the officers struck

him in the groin area. (Doc. # 304-1 at 212). Horn further asserts that after he was

handcuffed, his head was driven into the pavement one or two additional times. (Doc. #

id. at 207-08. Lastly, Horn contends that Lieutenant Kelley or Officer Rogers tased him

while he was unconscious because he sustained puncture wounds and recalls a burning

smell. Id. at 247. After Officer Rogers handcuffed Horn, he and another officer helped

Horn to his feet, escorted him down the steps, and placed him in Officer Rogers’s cruiser.

Horn alleges that Lieutenant Kelley and/or Officer Rogers painfully lifted him by his arms.

Id. at 200-201. Although Horn was unable to identify which officer lifted him up, Officer

Rogers testified during his deposition that both he and Lieutenant Kelley handcuffed Horn,

and that after Horn was handcuffed, he and Kelley “helped pick [Horn] up.” (Doc. # 304-

5 at 48-49, 55). Officer Rogers charged Horn with wanton endangerment, disorderly

conduct in the second degree, alcohol intoxication in a public place, menacing, and

resisting arrest. (Doc. # 283-7).

       In his Response to Kelley’s Motion for Summary Judgment, Horn identifies three

separate instances where he alleges Kelley’s actions constituted excessive force. First,

when Kelley tackled Horn from behind in order to subdue him; second, when Kelley



                                               26
allegedly kicked or tased Horn after he was knocked down; and third, when Kelley

allegedly pulled Horn up by his arms after he was handcuffed. (Doc. # 307 at 77). The

Court addresses each allegation in turn.

                     a.     Standard of Liability

       “Under the Fourth Amendment, individuals have a right to be free of excessive

force when police make an arrest or seizure.” Dorsey v. Barber, 517 F.3d 389, 401 (6th

Cir. 2008) (citing Graham v. Connor, 490 U.S. 386, 394-95 (1989)). To satisfy the Fourth

Amendment, a law-enforcement officer’s use of force must have been objectively

reasonable under the circumstances in which it occurred. Tennessee v. Garner, 471 U.S.

1, 8-9 (1985).   “Ultimately, the Fourth Amendment ‘reasonableness’ test requires a

‘careful balancing’ of the individual interest in being free from unreasonable seizures and

the important governmental interest in protecting the safety of its peace officers and the

public.” Williams v. City of Grosse Pointe Park, 496 F.3d 482, 486 (6th Cir. 2007) (quoting

Graham, 490 U.S. at 396). In adjudicating excessive-force claims, courts must consider

the facts and circumstances of each case, including “(1) the severity of the crime at issue,

(2) whether the suspect poses an immediate threat to the safety of the officers or others,

and (3) whether he is actively resisting arrest or attempting to evade arrest by flight.”

Burgess v. Fischer, 735 F.3d 462, 472-73 (6th Cir. 2013) (internal brackets omitted)

(quoting Graham, 490 U.S. 396). “These factors are assessed from the perspective of a

reasonable officer on the scene making a split-second judgment under tense, uncertain,

and rapidly evolving circumstances without the advantage of 20/20 hindsight.” Id. at 473.

       Police officers have the benefit of qualified immunity. Thus, “a police officer who

uses excessive force can be held personally liable only if the use of force was clearly



                                            27
established as excessive at the time of the arrest.” Rudlaff v. Gillispie, 791 F.3d 638, 641

(6th Cir. 2015) (citing Pearson v. Callahan, 555 U.S. 223, 341 (2009)). The Court

therefore must determine (1) whether Kelley’s conduct violated the Constitution, and (2)

if so, whether it violated law that has been clearly established. Id.

                     b.     Kelley’s Takedown of Horn

                            i.       Violation of a Constitutional Right

       Based on the current record, the Court finds that under the three factors identified

in Graham, Kelley acted reasonably in tackling Horn from behind. The first Graham factor

relates to the severity of the suspected crime. Although Kelley says he heard over the

dispatch that Horn threatened someone with a gun, this claim is contradicted by Officers

Rogers and Gray, who only recalled the dispatcher stating only that Horn was armed and

refusing to leave Schlosser’s residence. Drawing all reasonable inferences in Plaintiff’s

favor—as the Court must at the summary-judgment stage—Kelley did not encounter Horn

with the knowledge that he had threatened anyone with his weapon.             Therefore, a

reasonable officer in Kelley’s position would have suspected Horn of misdemeanor

criminal trespassing, rather than felony wanton endangerment, the latter being ultimately

what Horn was charged with. See (Doc. # 283-7) (state-court indictment); Ky. Rev. Stat.

§ 511.060 (stating that criminal trespass in the first degree occurs when a person

“knowingly enters or remains unlawfully in a dwelling”). “It cannot be disputed that

criminal trespassing is a relatively minor offense.” Bolden v. City of Euclid, 595 F. App’x

464, 470 (6th Cir. 2014).        Nevertheless, Horn’s possession of a firearm made his

suspected crime appear more serious under the circumstances. See Eldridge v. City of

Warren, 533 F. App’x 529, 532 (6th Cir. 2013) (outlining both a “categorical” and



                                             28
“circumstantial” approach to determining the severity of a suspected crime under the first

Graham factor). Accordingly, the first Graham factor weighs slightly in favor of Horn.

        The Court concludes that the second factor — whether the plaintiff poses an

immediate threat to the safety of the officers — strongly favors Kelley. For this factor, an

important consideration is whether the officer has reason to believe the suspect is armed.

See Kent v. Oakland Cty., 810 F.3d 384, 391 (6th Cir. 2016); Martin v. City of Broadview

Heights, 712 F.3d 951, 958 (6th Cir. 2013). Here, it is undisputed that Horn was armed,

and that Kelley knew he was armed. (Docs. # 304-1 at 169 and 304-4 at 94).

        In addition, Kelley heard Officer Rogers call for backup on his police radio, which

was an indication that the situation was escalating. (Doc. # 304-4 at 96). When Kelley

arrived on the scene, he witnessed Officers Rogers, Gray, and Linton all crouched behind

cars, which suggested that the suspect was dangerous. Id. at 41. It is also undisputed

that Plaintiff was disobeying police orders and cursing at officers. (Doc. # 304-1 at 188,

239). See Crawford v. Geiger, 656 F. App’x 190, 208 (6th Cir. 2016). Finally, Lieutenant

Kelley testified that Plaintiff appeared intoxicated and belligerent. (Doc. # 304-4 at 94).

While Horn in his deposition denied having consumed alcohol at Schlosser’s house (Doc.

# 304-1 at 179), he did not deny being intoxicated or behaving as if he were.6 The Sixth

Circuit has observed in the excessive-force context that “[d]runk persons are generally


6
         Horn attempts to refute this point by citing to evidence which disputes whether or not Horn was
actually intoxicated. (Doc. # 307 at 27). Yet, what is relevant in the excessive-force analysis is whether
Horn had the appearance of intoxication, not whether he was actually intoxicated. This is because the
excessive-force inquiry “assesses reasonableness at the moment of the use of force, as judged from the
perspective of a reasonable officer on the scene.” Goodwin, 781 F.3d at 321. See Puffpaff v. Labish, No.
18-10453, 2019 WL 247238, at *1, *5 (E.D. Mich. Jan. 17, 2019) (relying on the testimony that the plaintiff
“appeared intoxicated” despite the fact that “[t]he parties primarily dispute whether Plaintiff was actually
intoxicated during [the] encounter” with police); Martin v. Cty. of Santa Fe, 2014 WL 11398752, at *3 n.4
(D.N.M. July 21, 2014) (opinion of Mag. J. Sullivan) (“Whether Plaintiff was actually intoxicated and to what
degree is immaterial as all of the evidence indicates that Plaintiff appeared to be intoxicated to the officers
at the time.”).

                                                      29
unpredictable” and “heavy intoxication creates a more volatile situation.” Brax v. City of

Grand Rapids, 742 F. App’x 952, 956 (6th Cir. 2018) (internal brackets and quotation

marks omitted). See Marvin v. City of Taylor, 509 F.3d 234, 247 (6th Cir. 2007) (“[T]he

volatility of [plaintiff's] drunken state strongly suggests that it was not objectively

unreasonable for [the officer to use force] when [plaintiff] twice refused to obey the

officer's command.”). Accordingly, a reasonable officer in Kelley’s position would have

perceived a significant risk to the safety of officers and the public.

       The third factor concerns whether the plaintiff actively resisted arrest. “[T]he right

to be free from physical force when one is not resisting the police is a clearly established

right.” Kijowski v. City of Niles, 372 F. App’x 595, 601 (6th Cir. 2010). The Sixth Circuit

“has long distinguished active resistance by arrestees from passive resistance.” Jackson

v. Washtenaw Cty., 678 F. App’x 302, 306 (6th Cir. 2017) (citing Goodwin v. City of

Painesville, 781 F.3d 314, 323 (6th Cir. 2015)). The former can be characterized by

“verbal hostility coupled with failure to comply with police orders.” Id. In addition—and

particularly relevant to the facts of this case—“mere possession of a gun is not, in and of

itself, resistance unless coupled with something more, such as a physical or verbal

action.” Correa v. Simone, 528 F. App’x 531, 535-36 (6th Cir. 2013). There is no dispute

that Horn failed to comply with police orders. (Doc. # 304-1 at 194). The question is

whether Horn’s failure to follow orders coupled with his profane outbursts at the officers

and the fact that he was armed amounts to active resistance.

       The Sixth Circuit recently discussed the distinction between active and passive

resistance in Kent v. Oakland County, 810 F.3d 384 (6th Cir. 2016). There, the court

characterized active resistance as “‘noncompliance’ that is coupled with ‘some outward



                                              30
manifestation—either verbal or physical—on the part of the suspect [that] suggest[s]

volitional and conscious defiance.’” Kent, 810 F.3d at 392 (alteration in original) (quoting

Eldridge, 533 F. App’x at 534). For instance, in Caie v. West Bloomfield Twp., 485 F.

App’x 92, 94 (6th Cir. 2012), the court found that a heavily intoxicated individual was

actively resisting when his noncompliance with officer commands, along with verbal

threats of physical violence, presented a strong risk to the safety of the officers and the

plaintiff himself.   Conversely, in Eldridge, the plaintiff was driving his car while he

experienced a medical emergency. 533 F. App’x at 530–31. When police demanded

that he get out of the car, he responded, “I’m fine, thank you.” The court held that the

officers’ actions of pulling plaintiff out of the car and tasing him amounted to excessive

force because Eldridge’s verbal statements, which were not threatening, showed only

passive resistance. Id. at 533. In addition, the court found that Eldridge “played no role

in escalating the aggression.” Id. at 535.

       The facts in Kent fall in between those in Eldridge and Caie. In Kent, the plaintiff

was tased by police officers inside his home when he objected to emergency medical

personnel’s attempt to resuscitate his father. 810 F.3d at 387-88. Prior to being tased,

Plaintiff had refused to comply with the police officers’ demands to calm down and yelled

back at the officers that he “did not have to calm down” and that he would have the

medical personnel “thrown in jail.” Id. at 393. The court found that while the plaintiff’s

verbal responses were not polite, they did not amount to threats. Id. Equally as important,

Plaintiff “had his hands up and his back against the bedroom wall when he was tased.”

Id. at 391. The court ruled that plaintiff’s “submissive posture also undermine[d] the

deputies' argument that Kent was ‘actively resisting arrest.’” Id. at 392.



                                             31
        Here, the Court concludes that Horn’s behavior constitutes active resistance

sufficient to use force to subdue him. Although Horn did not directly threaten the officers,

he admitted to being verbally defiant, cursing at the officers, and calling them “thugs.”

See Rudlaff, 791 F.3d at 642 (concluding that plaintiff was actively resisting and noting

that plaintiff “never denie[d] being verbally defiant” and admitted that he “told [the police

officer] he wasn’t going to comply”) (internal quotation marks omitted). The fact that Horn

had a gun, was pacing back and forth, and repeatedly lowered his arms after being told

to bring them up distinguishes this case from Kent, where the plaintiff was unarmed and

had assumed a “submissive posture.” Kent, 810 F.3d at 392. In short, Horn being armed

“coupled with something more”—in this case “verbal action”—is sufficient to constitute

“active resistance.”7

        When considering the totality-of-the-circumstances, the Court is convinced that

Officer Kelley was justified in using force to subdue Horn. The next question is how much



7
         The Court takes notice of a recent published decision of the Sixth Circuit, which held that in the
context of excessive force under the Fourth Amendment, “[i]t is impossible to resist an arrest (or detention)
without knowing that an arrest (or detention) is being attempted.” King v. United States, 917 F.3d 409, 431
(6th Cir. 2019). The King court further reasoned that “[i]f a jury were to find that [police] Defendants failed
to properly identify themselves, then Plaintiff's flight did not constitute ‘actively resisting arrest or attempting
to evade arrest by flight’ as a matter of law.” Id. At first glance, Horn’s claims that he did not know that he
was being ordered by police would suggest that King is controlling. Yet, King is distinguishable from the
instant case. Notably, the police officers in King were plain-clothed, and the plaintiff denied that the officers
ever identified themselves as police. Id. at 416-17. Here, by contrast, there is uncontested evidence in the
record that police did identify themselves and that Horn knew—or should have known—that the people
giving him commands were police officers and that he was being detained. When an officer tells a suspect
to “get on the ground or something similar” it is “objectively apparent” that the officer is intending to take a
suspect into custody. Goodwin v. City of Painesville, 781 F.3d 314, 326 (6th Cir. 2015). Horn admits that
he was given commands such as “get on your knees” and testified in his deposition that he heard a
command that sounded like one given by a police officer. (Doc. # 304-1 at 183-84, 189). In addition, the
Covington police officers were in full uniform and Officer Rogers’s uncontroverted testimony is that he
pointed his flashlight at his uniform so that Horn could see the police insignia. (Doc. # 304-5 at 213).
Moreover, Horn admits in his deposition that the officers identified themselves as police, but that he
continued to believe they were armed assailants. Id. at 368-69. Thus, unlike in Goodwin, where the Sixth
Circuit found there to be “no evidence that [plaintiff] even had reason to be aware he was being detained,”
here Plaintiff was on notice that he was being detained and therefore his refusal to comply with the officers’
orders could be considered active resistance.

                                                        32
force he was authorized to use. See Flanigan v. Panin, 724 F. App’x 375, 378 (6th Cir.

2018).    Plaintiff testified that Kelley not only tackled him, but that he was knocked

“senseless.”     Sixth Circuit law “requires officers to use ‘the least intrusive means

reasonably available.’” Id. (quoting Griffith v. Coburn, 473 F. 3d 650, 658 (6th Cir. 2007)).

However, “[a]ctive resistance to an officer's command can legitimize even higher levels

of force, such as an officer's use of a Taser.” Goodwin, 781 F.3d at 323 (internal quotation

marks omitted). In Flanigan, the court found that a police officer was justified in using

some force to subdue the plaintiff, but that hitting the plaintiff fifteen times in the head was

excessive. 724 F. App’x at 378. In making this determination, the court pointed to the

fact that plaintiff (1) was not suspected of a violent crime, (2) had not threatened the

officer, (3) was not suspected of having a firearm, and (4) “was not in a position from

which he could easily overpower the officer.” Id.

         Here, the Court concludes that Kelley’s collision with Horn was not excessive

under the circumstances. Although Horn was not suspected of a violent crime and had

not threatened the officers, he did possess a firearm. In addition, the evidence shows

that as Kelley was about to tackle Horn, Horn began to turn around to face Kelley.

Therefore, in that split second, Kelley reasonably believed that he would be face-to-face

with an armed suspect at close range. Kelley’s vulnerability at that moment thus justified

his decision to tackle Horn with considerable force. Furthermore, prior to tackling Horn,

Kelley exercised significant restraint by giving Horn fifteen minutes to comply with officer

orders before resorting to the use of force. See (Doc. # 304-4 at 119).

         Plaintiff criticizes Kelley for not attempting to de-escalate the confrontation with

Horn. (Doc. # 307 at 20). Specifically, Plaintiff asserts that before tackling Horn, Kelley



                                              33
or the other officers should have signaled to Horn that they were police by turning on their

cruiser lights, running their sirens, or moving their cruisers into Horn’s view. Id. at 19.

Plaintiff also cites to deposition testimony from Robert Nader to argue that “Covington

Police Department police and practice allowed officers to turn on the emergency lights or

siren to identify that they were police officers in the dark. Id. (citing (Doc. # 304-9 at 119-

20)). Notably, Plaintiff does not go as far as to say that department policy required this

of the officer in every circumstance. Nor would that fact be dispositive, given that “[i]t

must have been clearly established that the conduct at issue violates the constitution, not

internal policies.” Latits v. Phillips, 878 F.3d 541, 553 (6th Cir. 2017). Even assuming

that department policy permitted the officers to use their emergency equipment to signal

their presence, Kelley presents opinion testimony from law-enforcement expert John

Ryan, who states that “[a]ll officers are trained that when responding to an in-progress

call that involves firearms they should not let potential suspects know of their arrival by

using emergency equipment, and they should not pull up in front of the location of the

call.” (Doc. # 304-10 at 31). The record also indicates that it would not have been safe

for the officers to have left their positions of cover to access their cars during the standoff

with Horn. See (Doc. # 304-4 at 209). Thus, Plaintiff has not demonstrated a genuine

issue of material fact regarding whether Officer Kelley acted unreasonably in deciding to

tackle Horn.

                             ii.    Clearly Established Right

       Even assuming that Officer Kelley’s use of force against Horn could be considered

excessive under the Fourth Amendment, Horn is unable to demonstrate that Kelley

violated Plaintiff’s clearly established constitutional right. “In response to an assertion of



                                              34
qualified immunity, ‘the plaintiff bears the burden of demonstrating that the defendant is

not entitled to qualified immunity.’” United Pet Supply, Inc. v. City of Chattenooga, 768

F.3d 464, 478 (6th Cir. 2014) (quoting Livermore ex rel. Rohm v. Lubelan, 476 F.3d 397,

403 (6th Cir. 2007)). In an attempt to meet this burden, Horn identifies cases standing

for the proposition that he has a clearly established right to be free from excessive force.

(Doc. # 307-85). This is wholly unsatisfactory, as the qualified-immunity inquiry “must be

undertaken in light of the specific context of the case, not as a broad general proposition.”

Flanigan, 724 F. App’x at 379 (internal quotation marks omitted).

       In any event, the Court is satisfied that qualified immunity is appropriate in this

instance. “Where a suspect has refused to follow police orders and may be in possession

of a weapon . . . there is no clearly established right to resist that can defeat qualified

immunity.” Jackson, 678 F. App’x at 306 (quoting Watson v. City of Marysville, 518 F.

App'x 390, 393 (6th Cir. 2013)). Horn’s refusal to obey the Covington police officers’

orders while in possession of a firearm thus precludes a finding of liability for Officer

Kelley. The Sixth Circuit has also held as recently as 2018 that a police officer is entitled

to qualified immunity when he tackles a suspect who was resisting arrest. See Stanfield

v. City of Lima, 727 F. App’x 841, 850 (6th Cir. 2018); see also Lyons v. City of Xenia,

417 F.3d 565, 577 (6th Cir. 2000). Accordingly, Kelley’s Motion for Summary Judgment

is granted as it pertains to his tackle of Horn.

                     c.     Allegation that Kelley Kicked and Tased Horn

       In his Response to Defendants’ Motion for Summary Judgment, Horn claims that

he was kicked and hit after he was taken to the ground. (Doc. # 307 at 77). He further

contends that during the encounter with officers, his head was banged into the pavement



                                             35
and that he may have been tased. Id. In its August 14, 2018 Memorandum Opinion and

Order, the Court granted summary judgment for Officer Rogers regarding these

allegations. (Doc. # 321 at 27-30). The Court observed that in his deposition, Horn

testified that he was uncertain as to whether Officer Rogers kicked him after he was taken

to the ground and “was unable to ascertain ‘if he was or wasn’t [kicked].’” (Doc. # 321 at

28) (quoting (Doc. # 304-1 at 199)). The Court also noted that Horn in his deposition was

uncertain whether his head was slammed into the pavement by an officer or whether his

head hit the pavement as a result of being taken to the ground. (Doc. # 321 at 28). The

Court found this evidence far too speculative to avoid summary judgment as to Officer

Rogers, Linton, or Gray. (Doc. # 321 at 29).

       The Court sees no reason why its previous analysis is not also applicable to

Lieutenant Kelley. It is well-established that “[e]ach defendant’s liability must be assessed

individually based on his own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir.

2010) (citing Dorsey v. Barber, 517 F.3d 389, 399 n.4 (6th Cir. 2008)). When a plaintiff

who alleges excessive force cannot identify the individual responsible for his injuries, he

has not met his burden to “set out specific facts showing a genuine issue for trial.” Totman

v. Louisville Jefferson Cty. Metro Gov’t, 391 F. App’x 454, 463 (6th Cir. 2010) (quoting

Fed. R. Civ. P. 56(e)(2)); accord Crawford, 656 F. App’x at 207 n.9 (“Because there is no

evidence that it was Hart, as opposed to another officer, who placed his foot or knee on

Reed's back, we do not consider this conduct in our examination of Reed's excessive

force claim.”); West v. City of Paris, No. 13-cv-193-JMH, 2015 WL 278142, at *6 (E.D.

Ky. Jan. 22, 2015).




                                             36
       Horn has not pointed to evidence in the record indicating that it was Defendant

Kelley who allegedly tased and kicked him while he was on the ground. Kelley, on the

other hand, denies having kicked, hit, or tased Horn while Horn was on the ground. See

(Doc. # 304-4 at 184-85). As Horn has not put forth evidence to refute Lieutenant Kelley’s

testimony, summary judgment is granted on this aspect of Horn’s excessive-force claim.

                     d.     Allegation that Kelley Pulled Horn While Handcuffed

       Horn also contends that he was pulled up from the ground by his handcuffs,

causing “excruciating” pain. (Doc. # 304-1 at 217). Although Horn was unable to identify

which officer lifted him up, Officer Rogers testified during his deposition that both he and

Lieutenant Kelley handcuffed Horn, and that after Horn was handcuffed, he and Kelley

“helped pick [Horn] up.” (Doc. # 304-5 at 48-49, 55). In its August 2018 Order, the Court

denied summary judgment for Officer Rogers as it related to pulling Horn up by his arms.

The Court determined that “[w]hile Officer Rogers could not recall the exact way Horn

was picked up—whether the officers put their arms under Horn’s armpits or whether Horn

was lifted up by his handcuffs—when combined with Horn’s deposition testimony, and

making all reasonable inferences in Horn’s favor, a reasonable jury could conclude that

Officer Rogers lifted Horn by his handcuffs and that the circumstances rendered this an

excessive use of force. (Doc. # 321 at 30). The Court found it “reasonable to infer that

Officer Rogers lifted [Horn], given that Officer Rogers placed the handcuffs on Horn’s

wrists immediately before he was lifted.” Id. at 31. The Court further noted that “the

method Officer Rogers used to lift Horn was almost guaranteed to cause substantial pain”

and thus “lifting Horn from the ground using his handcuffs would be plainly unreasonable.”

Id.



                                            37
       As discussed, the record shows that Kelley assisted Rogers in handcuffing Horn

and bringing him to his feet. (Doc. # 304-5 at 48-49, 55). As the Court has already found

a dispute of material fact regarding Rogers’s use of excessive force in lifting Horn when

he was handcuffed, it follows that a reasonable jury could likewise conclude that Kelley

used excessive force. Therefore, Kelley’s Motion for Summary Judgment is denied as it

pertains to his role in lifting Horn while he was handcuffed.

III.   CONCLUSION

       Accordingly, for the reasons stated herein,

       IT IS ORDERED as follows:

       (1)    Defendant Trey Smith’s Motion to Alter Judgment and Motion to Dismiss for

Lack of Jurisdiction (Doc. # 324) is denied;

       (2)    Plaintiff Stephen Horn’s Motion to Strike (Doc. # 327) is granted;

       (3)    Plaintiff Stephen Horn’s Motion for Default Judgment (Doc. # 326) is

denied;

       (4)    Plaintiff Stephen Horn’s Motion to Reconsider (Doc. # 332) is granted in

part and denied in part; specifically, the Court’s August 14, 2018 Order (Doc. # 321) is

amended as follows: Defendant William Kelley’s Motion for Summary Judgment is denied

as it pertains to Horn’s claim that Kelley used excessive force in lifting Horn while he was

handcuffed and granted as it pertains to the remainder of Horn’s excessive-force claim

against Kelley as well as all of Horn’s remaining claims.




                                             38
       This 3rd day of June, 2019.




J:\DATA\Opinions\Covington\2014\14-73 MOO on Motion to Reconsider.docx




                                              39
